DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 In claim 17, the limitation “M= NiaMnbCocAd, A being a dopant”, A is not defined. Therefore it is unclear what the formula contains. Claims 18-24 fail to cure the deficiency and as dependent claims are also rejected. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 11 and 13 of copending Application No. 15/517,276. This is a provisional nonstatutory double patenting rejection.
The copending application recites a method which includes the precursor of instant claim 17, in the instance when x =0 and wherein the ionic solution further comprises a hydroxide solution shown by the ratio OH/CO3, in copending claim 13.  Examiner notes once the hydroxide is added to the M-carbonate precursor it will encompass the precursor having the general formula M(O)x(OH)2-x-y(CO3)y, with 0≤x≤ 1, 0<y ≤ 0.03 and  M= NiaMnbCocAd, A being a dopant, with 0.30 ≤a≤ 0.90, 0.10 ≤ b ≤ 0.40, 0.10 ≤ c ≤0.40, d ≤ 0.05 and a +b+c+d=1 as described in claim 17 of the instant application.  The copending application further recites A comprise one or more elements selected from the group consisting of Mg, Al, Ti, Zr, Ca, Ce, Cr, Nb, Sn, Zn and B. 
The copending application does not disclose the precursor is usable in lithium-ion batteries. However, it is known in the art to use a precursor compound for manufacturing for a lithium transition metal based oxide usable as an active positive electrode material in lithium-ion batteries.  It would have been obvious to one having ordinary skill in the art to use the precursor in a lithium ion battery.  
The copending application does not recite the precursor having a Na content less than 200 ppm, a S content less than 250 ppm or a Na content less than 100 ppm, a S content less than 200 ppm, and the sum of the Na and the S content being less than 300 ppm.  However, amounts of Na and S of the precursor can be optimized to arrive at the lower levels required for the M CO3 precursor.  Too much Na and S would result in deleterious effects on the cathode materials.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also 
The copending application does not recite the precursor having a specific surface area with a BET value expressed in m2/g and a tap density TD expressed in g/cm3, with a ratio BET/TD ≥ 30.104 cm5 /g 2. However,  the precursor is the same compound as claimed in the instant invention and therefore would be expected to have a specific surface area with a BET value expressed in  m2/g and a tap density TD expressed  in g/cm3, with a ratio BET/TD ≥ 30.104 cm5 /g 2 absent any evidence to the contrary.
The copending application does not recite the precursor having a tap density TD ≥ 1.0 g/cm3. However, the precursor is the same compound as claimed in the instant invention and therefore would be expected to have a tap density TD ≥ 1.0 g/cm3 absent any evidence to the contrary.
The copending application does not recite the precursor having a BET value ≥ 35 m2/g. However, the precursor is the same compound as claimed in the instant invention and therefore would be expected to have a BET value ≥ 35 m2/g absent any evidence to the contrary.
The copending application does not recite the precursor having a BET value ≥ 45 m2/g. However, the precursor is the same compound as claimed in the instant invention and therefore would be expected to have a BET value ≥ 45 m2/g absent any evidence to the contrary.
The copending application does not recite the precursor having a tap density TD ≥ 1.2 g/cm3.  However, the precursor is the same compound as claimed in the instant invention and therefore would be expected to have a tap density TD ≥ 1.2 g/cm3 
The copending application does not recite the precursor having a median particle size (D50) between 5-25 µm. The copending application in claim 11 notes that the amount of ions to the total amount of metals is selected to determine the median particle size. Therefore it would have been obvious to one of ordinary skill in the art to determine the particle size by optimizing the amounts to metal and ions to arrive at the optimal median particle size. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also MPEP 2144.05.II. 
The copending application does not recite the precursor having a carbon content ≤0.15 wt%. However, the amounts of carbonate can be controlled based on the desired amount for the CO3 precursor.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also MPEP 2144.05.II. It would have been obvious to one of ordinary skill in the art to optimize the amounts of carbonate to make an effective CO3 precursor to use in cathode materials for batteries.
Response to Arguments
Applicant's arguments filed September 9, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the features of the claimed precursors, which are made by . 
Applicant’s assertion is not persuasive.  Examiner notes that the process limitations are not claimed, process claims are not being examined at this time, as applicant has elected Group I, claims 17-25 drawn to the product. 
The copending application recites in the instance when x =0 and wherein the ionic solution further comprises a hydroxide solution shown by the ratio OH/CO3.Examier notes once the hydroxide is added to the M-carbonate precursor it will encompass the precursor having the general formula M(O)x(OH)2-x-y(CO3)y, with 0≤x≤ 1, 0<y ≤ 0.03 and  M= NiaMnbCocAd, A being a dopant, with 0.30 ≤a≤ 0.90, 0.10 ≤ b ≤ 0.40, 0.10 ≤ c ≤0.40, d ≤ 0.05 and a +b+c+d=1.  The copending application has the same M(O)x(OH)2-x-y(CO3)y product .
Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I  
The provisional nonstatutory double patenting rejection over claims 6, 11 and 13 of copending Application No. 15/517,276 is maintained. 
Applicant further asserts that claim 17 and the claims depending therefrom are not indefinite under 112b.  Applicants submits that one having ordinary skill in the art would understand the meaning of ‘dopant”, as recited in claim 17.
Yes, one of ordinary skill in the art understands the term dopant. However, Applicant’s assertion is not persuasive. Applicant appears to define dopant while in the rejection, examiner was pointing to the A in the general formula. In M(O)x(OH)2-x-y(CO3)y and  M= NiaMnbCocAd, t “A” in the formula is not defined, and makes the claim unclear.  The 112 rejection is maintained. Claims 18-24 fail to cure the deficiency and as dependent claims are also rejected. The examiner suggests combining claim 25 with claim 17 to overcome the 112b rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722